Citation Nr: 0207210	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1986.

In a September 1994 decision, the Board of Veterans' Appeals 
(Board) denied a claim for service connection for a 
psychiatric disability.  The Board found that a psychiatric 
disability clearly and unmistakably preexisted active service 
and did not increase in severity during active service.  

In 1997, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal came to the Board from a December 1997 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim.  In a November 1999 decision, 
the Board denied the appeal.

The veteran appealed the November 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2001 order, the Court granted a March 2001 unopposed 
motion from the counsel for the VA Secretary, to vacate the 
November 1999 Board decision and remand the matter for 
readjudication and consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)).  The matter 
was thereafter returned to the Board.

In an October 2001 letter, the Board asked the veteran's 
representative whether there was additional argument and/or 
evidence to submit with regard to the application to reopen 
the claim for service connection for a psychiatric 
disability.  In a letter dated in January 2002, the 
representative asked the Board to consider the veteran's 
application to reopen the claim for service connection for a 
psychiatric disability based on his testimony and the other 
evidence of record.

The Board has classified the issue as shown on the first page 
of this decision because the undersigned has determined in 
this decision that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability.

FINDINGS OF FACT

1.  In September 1994, the Board determined that the 
veteran's psychiatric disability preexisted active service 
and was not aggravated therein.

2.  Evidence received subsequent to the September 1994 Board 
decision has not previously been considered and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.

3.  The veteran's current psychiatric condition, a psychosis, 
existed prior to his entry into service as demonstrated by 
private medical reports.

4.  The psychosis was manifested to a compensable degree 
within the first post-service year.


CONCLUSIONS OF LAW

1.  The additional evidence submitted after the September 
1994 Board decision, denying service connection for a 
psychiatric disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).

2.  The veteran's psychosis, however classified, is presumed 
to have been aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. 
§§ 3.306, 3.307, 3.309, 4.130, Diagnostic Code 9211 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen a claim for service 
connection for a psychiatric disability, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a psychiatric 
disability is warranted provided such development would serve 
a useful purpose.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, and 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a VA medical examination in the processing of 
his prior claim for service connection for a psychiatric 
disability.  Evidence that might be sufficient to reopen the 
claim was suggested and discussed at the May 1999 hearing 
before the undersigned.  See, e.g., pp. 17, 20, 22.  There is 
essentially no identified evidence that has not been 
accounted for, and in the October 2001 letter the Board 
provided the representative another opportunity to submit 
additional argument and/or evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for a 
psychiatric disability.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is also granting the requested benefit in 
this appeal.  Hence, no further assistance to the veteran is 
required to fulfill any VA duty to assist him.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The September 1994 Board decision denied service connection 
for a psychiatric disability.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse September 1994 decision, 
denying service connection for a psychiatric disorder, to 
permit reopening of the claim.  38 C.F.R. 3.156(a), effective 
prior to August 29, 2001; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran's pre-
service psychiatric disability increased in severity during 
active service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's application filed in 1997.

The evidence of record at the time of the December 1994 Board 
decision included such service medical records (SMRs) as 
could be located, private medical records, VA medical 
records, other service department documents, and the 
veteran's claims and assertions.  

The pre-service private medical evidence indicated that the 
veteran was hospitalized and treated from November to 
December 1979 while in high school for an acute psychotic 
episode.  These records indicate that his "stressors" 
included the suicide of a friend in June 1979, his father's 
heart attack in September 1979, and another friend's death in 
October 1979.  The discharge diagnosis was psychotic 
depressive reaction.  The veteran was again hospitalized from 
August to September 1980, reportedly for suicidal ideation 
and for fighting with his father.  The report notes that he 
had previously received ECT (electroconvulsive therapy) 
during hospitalization in 1979.  The report seems to indicate 
that the veteran never returned to high school but had been 
functioning on the job.  He had admittedly stopped taking his 
medication two weeks prior to the current episode.  He was 
discharged with a diagnosis of latent schizophrenia.  He was 
still mildly depressed at the time of discharge and further 
hospital treatment had been recommended but rejected.  The 
examiner further reported that the veteran had tremendous 
dependency needs and that his problems would "very likely" 
resurface in the future.  

The veteran's SMRs indicate that he was examined for active 
service in October 1982 and found to be physically qualified 
with no relevant abnormalities or history of mental illness 
noted.  In September 1985, he first complained of depression 
and reported a few days of emotional problems and feelings of 
hopelessness.  He reported that he was twice hospitalized as 
a teenager and had had a suicidal gesture with an unloaded 
gun.  He reported that his present anxiety and confusion 
could be due to sexuality, religious feelings, or 
interpersonal relationships, but he reported that he wanted 
to remain in the Marine Corps.  The examiner thought that the 
veteran had good eye contact but had a low mood.  The 
assessment was affective disorder with an acute depressive 
episode.

Post service private medical reports note that the veteran 
was hospitalized in March 1987 after having complained of 
increasingly depressed feelings since his discharge from the 
Marine Corps.  He was currently enrolled in college courses 
and had been unable to concentrate with final examinations 
approaching.  The examiner also noted during the veteran's 
hospitalization that he gave a history of low-grade 
depression throughout all of his life.  The examiner felt 
that this reported history was consistent with a diagnosis of 
dysthymic disorder.  Upon discharge in May 1987, an Axis I 
diagnosis of dysthymic disorder was given and Axis II 
diagnosis of dependent personality disorder was given.  

The VA medical records indicate that in April 1992 the 
veteran was transferred from Yale Psychiatric Institute to a 
VA mental health center to continue his treatment.  The VA 
report notes that he had been hospitalized at Yale Hospital 
since March 1992, but had transferred because his insurance 
benefits had run out.  He had apparently had a psychotic 
episode with hypomanic behavior, paranoid delusions, and 
homicidal behavior toward his father.  He had reportedly 
developed grandiose and persecutory delusions that his father 
was Satan and needed to be killed.  The final VA Axis I 
diagnosis was bipolar disorder, mixed type, with psychotic 
features.  

Pursuant to a March 1993 Board remand, VA was asked to 
examine the veteran and provide a medical opinion addressing 
the etiology of any mental condition found.  

In May 1993, two VA psychiatrists rendered a diagnostic 
impression of bipolar disorder.  The psychiatrists further 
opined that the chronic recurrent psychiatric illness had its 
onset four years prior to active service.  Concerning whether 
the condition was aggravated during active service, the 
examiners opined "Although it is possible that the service 
may have aggravated his clinical condition, it appears from 
reviewing his treatment records that he did better during his 
years in the military."

The veteran himself submitted evidence in the form of claims 
and testimony at various times.  He testified in May 1992 
that he was so depressed on active duty during a 6-month 
cruise that he was seeing the chaplain and the doctor and was 
finally evacuated off the ship; however, he also indicated 
that he had a bad case of the flu aboard ship and that his 
depression was exacerbating that condition.  He felt that his 
depression during active service was worse than any that he 
had had prior to active service.  He testified that he did 
complete high school in 1981.

As noted in the introduction, in September 1994 the Board 
found that the veteran's psychiatric condition had not 
increased in severity during active service.

In reviewing the medical evidence associated with the claims 
file since the September 1994 Board decision, the Board keeps 
in mind that it is looking for any evidence that a 
preexisting mental disorder underwent an increase in severity 
during active service.  

The Board finds that some of the evidence received is merely 
duplicative or cumulative of statements and medical evidence 
already of record, such as statements and testimony from the 
veteran to the effect that he receives disability benefits 
from the Social Security Administration and uses medication 
to treat his psychiatric disability.  This is not "new" 
evidence for purposes of reopening the claim.  Most of the 
evidence received is "new" in that it was not of record in 
September 1994; however, as it does not tend to establish 
aggravation of the veteran's condition during active service, 
it is not "material" to the issue on appeal.  

An undated letter from a Dr. Canning, however, received at 
the RO in June 1997 notes that various psychiatric diagnoses 
had been given over the years.  The letter also indicates 
that the veteran had a 17-year history of mental problems.  
Dr. Canning felt that the veteran had a great deal of anxiety 
over the years regarding his "driving."  Dr. Canning felt 
that the veteran might have an emerging anxiety disorder, but 
his diagnoses were schizoaffective disorder, bipolar type; 
and rule out dependent personality disorder.  The diagnosis 
of schizoaffective disorder, bipolar type, clearly shows that 
the veteran's psychiatric disability is a psychosis.  This 
diagnosis when viewed in the context of Splane, 216 F. 3d 
1058 is relevant to the question of whether the veteran's 
pre-service psychiatric condition was aggravated by service.  
This evidence when viewed in the context of all the evidence 
is so significant that is must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability.  Hodge, 155 F. 3d 1356.  

Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a psychiatric disability.  38 C.F.R. § 3.156(a).

The veteran's claim for service connection for a psychiatric 
disability must be considered based on the entire evidentiary 
record because the Board has found that new and material 
evidence has been submitted to reopen the claim.  The case is 
not being remanded to the RO for initial consideration of 
this matter because the Board is granting the requested 
benefit.  Under the circumstances, there is no violation of 
the veteran's due process rights.  Bernard, 4 Vet. App. 384.


The veteran testified at hearings in May 1998 and May 1999.  
At the May 1998 hearing he testified before a RO hearing 
officer that he had a nervous breakdown aboard ship but that 
he completed his four-year tour with the Marine Corps.  He 
testified that problems arose soon after he separated from 
active service and that he currently had apprehension and 
could not drive on the highway.  When asked why he waited 
until 1991 to file a VA claim he replied that he was doing 
all right for a while working at a convenience store before 
his problems arose.  He said that his job was to wash and 
wrap lettuce, which he could handle for awhile.  He recalled 
that prior to service he attended a college prep high school, 
was in the top 10 percent of his class, and that the pressure 
of being that age had affected his concentration.  

At the May 1999 hearing, the veteran testified before the 
undersigned member of the Board that after his high school 
treatment for depression he had to wait a year after his last 
medication to enlist, which he did.  He testified that his 
psychiatric problems arose during his second cruise while off 
the coast of Beirut.  He testified that he was flown by 
helicopter to another ship for observation, but was later 
returned to his own ship to finish the cruise.  After the 
cruise, he served in a relatively easy job at Virginia Beach.  
He related his renewed anxiety symptoms after active service 
to his resumption of driving a car, which he had not done for 
four years.  He read a statement indicating that he could not 
travel because he had extreme anxiety when he was not close 
to home.  The Board notes here that the veteran asserted that 
his mental problems arose during active service.  This is 
quite contrary to the medical evidence that has firmly 
established a preexisting mental disorder.  Furthermore, the 
veteran, as a layman, has no competence to offer a medical 
opinion on the aggravation of his disorder or the etiology of 
any post service diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1992).
The veteran's testimony relating to an increase in the 
severity of his psychiatric condition in service is supported 
by the service medical records, but the evidence as a whole 
indicates that the increase in severity of that condition in 
service was temporary.  A temporary increase in the severity 
of a pre-service condition in service is not sufficient to 
establish entitlement to service connection for that 
condition based on aggravation.  Hunt, 1 Vet. App. 292, 296.
The evidence shows that he was hospitalized for psychiatric 
treatment at a private medical facility in March 1987 and 
diagnosed as having dysthymic disorder.  Subsequent medical 
evidence, however, shows that the veteran's psychiatric 
disability is, and probably always has been, a psychosis, 
variously classified to include schizoaffective disorder, 
bipolar type, as noted above.  The evidence as a whole 
indicates a history of psychosis that was clearly and 
unmistakably present many years before his entry into service 
in 1980.  His pre-service psychosis was manifested to a 
compensable degree during the March 1987 hospitalization and 
he is entitled to the statutory presumption of aggravation of 
this condition by active service.  38 C.F.R. § 4.130, Code 
9211 (2001) (previously 4.132, Code 9205); Splane, 216 F.3d 
1058.

It is clear that during the period immediately preceding 
service, and during the first two years or so of service, the 
condition was not significantly disabling, and that it became 
quite disabling during the first year after separation.  
There is no affirmative evidence to the effect that the 
psychosis was the result of intercurrent disease or injury 
following separation from service, or the result of willful 
misconduct.  Thus the presumption of aggravation is 
unrebutted.  See 38 U.S.C.A. § 1113(a) (West 1991).

After consideration of all the evidence, the Board finds that 
it demonstrates that the veteran had a psychosis that clearly 
and unmistakably preexisted his entry into service and that 
the pre-service psychosis is presumed to have been aggravated 
by active service by virtue of the manifestation of this 
chronic disease to a compensable degree within the first 
post-service year as held in Splane, 216 F.3d 1058.  Hence, 
the evidence supports granting service connection for the 
veteran's pre-service psychosis based on aggravation by 
active service.




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
psychiatric disability is granted; and entitlement to service 
connection for a psychiatric disability is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

